Exhibit 10.2

 

ADDENDUM # 1

TO THE EMPLOYMENT AGREEMENT

DATED March 18, 2008

BETWEEN CASPIAN SERVICES, INC. AND MR. JOHN SCOTT

 

This Addendum # 1 dated April 28, 2008 (“Addendum # 1) is made between CASPIAN
SERVICES, INC., a Nevada registered corporation (the “Company” or the
“Employer”) and Mr. John Scott (the “Executive Employee” or the “Employee”) with
the intention to modify the terms and conditions of the Employment Agreement
dated March 18, 2008 between the Company and the Executive Employee.

 

RECITALS

 

 

WHEREAS:

 

(A)         The Company and the Executive Employee entered into Employment
Agreement, dated December 20, 2005 that subsequently been replaced with the
Employment Agreement dated March 18, 2008 (the “Employment Agreement”); and

 

(B)         The Employment Agreement provides for the mandatory stock option
grant to the Executive Employee; and

 

(C)         The Employment Agreement provides a formula for the computation of
the number of such mandatory stock options to be granted; and

 

(D)         The Employment Agreement provides for a vesting schedule of such
mandatory stock options; and

 

(E)         As of March 31, 2008 the Executive Employee has become entitled to
or been granted in accordance with his Employment Agreement a grant of a
mandatory stock option to purchase 134,557 shares of common stock of the
Company; and

 

(F)          The Executive Employee and the Company wish to make certain changes
to the Employment Agreement as set forth below.

 

 

IT IS THEREFORE, agreed by the Company and the Executive Employee as follows:

 

1.         Effective April 1, 2008 the title to the “Legal Fees and Governing
Law” section of the Employment Agreement shall be amended by deleting the title
“Legal Fees and Governing Law” and to retitle this section “Legal Fees and
Arbitration”.

 

2.         Effective April 1, 2008 the “Governing Law ” subsection of the
section entitled “Legal Fees and Governing Law” of the Employment Agreement
shall be amended by deleting it in its entirely.

 

3.         Effective April 1, 2008 the “Arbitration” subsection of the section
entitled “Legal Fees and Governing Law” of the Employment Agreement shall be
amended by deleting it in its entirety and replacing it with the following:

 

“The parties hereby specifically agree that any controversy or claim arising out
of or relating to this Employment Agreement, or the breach thereof, shall be
finally resolved by arbitration administered by the American Arbitration
Association under its Employment Dispute Resolution Rules, and judgment on the
award rendered by the arbitrators may be entered in any court having
jurisdiction    thereof. There shall be three arbitrators, named in accordance
with such rules. Absent the agreement between the Company and Executive at the
time of such dispute arbitration shall be conducted in English language in

 

--------------------------------------------------------------------------------

the Salt Lake City, Utah in accordance with the Unites States Arbitration Act
and the arbitrators shall decide the dispute in accordance with the substantive
law of the state of Utah.”   

 

4.         Effective April 1, 2008 the title to the “Stock Option Grant” section
of the Employment Agreement shall be amended by deleting the title “Stock Option
Grant” and to retitle this section “Other Compensation Entitlements”.

 

5.         Effective April 1, 2008 the “Stock Option Grant” section shall also
be amended by deleting in its entirety and replacing it with the following:

 

“The number of mandatory stock options to be issued annually (on December 31 of
each year following the first full year of employment) to Executive Employee
shall be equal to the amount of the Executive Employee’s annual base salary
divided by the closing market price of the Company’s common stock on the date of
the grant. The exercise (or grant) price of the options shall be equal to the
closing market price of the Company’s common stock on the date of such grant.

 

Unless provided otherwise in the Notice of Stock Option Grant or other award
grant, and accepted by the Executive Employee, options or other equity awards
vest over three years, exercisable within five years of full vesting.

 

         

Number of Full Years

Percentage of Shares That May be Purchased

Less than 1 year

0%

1 year

33%

2 years

67%

3 years

100%

 

In lieu of any mandatory stock option grant to which the Executive Employee may
become entitled under the provisions of the Employment Agreement, the Company
may issue, in full or in part, a restricted stock grant, or cash payment or
combination thereof as may be from time to time determined by the Compensation
Committee or in the absence of a Compensation Committee by the Board of
Directors.

 

If the Company, in its sole discretion, determines to issue a restricted stock
grant in lieu of stock options, the Executive Employee shall be entitled to one
share of restricted common stock for three stock options Executive Employee was
entitled to receive in accordance with the formula described above. All
restricted stock awards shall be subject to the vesting schedule described
above.

 

Should the Company, in its sole discretion, determine to make a partial or full
cash payment to Executive Employee in lieu of granting stock options and/or a
restricted stock grant, such cash payment shall be made on the basis of the
closing market price of the Company’s common stock on the date of grant
multiplied by the total number of restricted common stock determined in
accordance with this Agreement.

 

At the Company’s sole discretion Executive Employee may also be considered for
additional discretionary stock option grants, restricted stock grants or
discretionary cash bonus or combination thereof as may, from time to time, be
determined by the Compensation Committee or in the absence of a Compensation
Committee by the Board of Directors.”

 

Any and all grants in accordance with this Employment Agreement shall be issued
on the annual basis once a year on December 31 of each year following the first
full year of Executive’s employment with the Company or any of its subsidiary.

 

--------------------------------------------------------------------------------

6.         The Company and Executive Employee further agree that to the extent
Executive Employee may currently be entitled to a stock option grant under the
terms of his/her Employment Agreement, and to the extent the Company determines
to issue Executive Employee restricted stock in lieu of stock options, as
further detailed in the attached herein Schedule A, Executive Employee forfeits
any and all stock options to which he may currently be entitled to under the
terms of any employment agreement with the Company or any of its subsidiaries
from the commencement date of the Executive’s employment till March 31, 2008
whether issued or not issued, vested or not vested.

 

7.         All stock options or restricted stock grants issued to the Executive
Employee in accordance with any compensation or incentive plan adopted by the
Company, or any other awards shall not be affected by this Addendum.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Addendum # 1
effective as of the date first written above.

 

SIGNATURES:

 

ON BEHALF OF THE CASPIAN SERVICES, INC. SIGNED BY:

 

NAME:

_____________________

 

TITLE:

_____________________

 

SIGNATURE:

_____________________ DATE SIGNED: _________________

 

 

 

EMPLOYEE:

 

SIGNATURE:

_____________________ DATE SIGNED: _________________

 

 

PRINT NAME:

____________________________

 

--------------------------------------------------------------------------------

SCHEDULE A

 

Attached to and forming a part of that certain Addendum # 1, dated 27 June,
2008, by and between Caspian Services, Inc. and Mr. John Scott.

 

STOCK OPTIONS FORFEITED:

 

Stock Issuer

Class of Stock

No of Stock Options Issued become due to be issued

Date Option Issued or become due to be issued

Caspian Services, Inc.

common stock

134,557

March 31, 2008

 

 

RESTRICTED STOCK ISSUED:

 

Stock Issuer

Class of Stock

No of shares of Restricted Stock

Par Value

Date issued:

Vesting

Caspian Services, Inc.

common stock

44,852

 

$.001

May 1, 2008

50% on May 1, 2008

75% on May 1, 2009

100% on May 1, 2010

 

 

 

SIGNED BY:

 

On behalf of Caspian Services, Inc.:

 

Name: ________________

 

Title: _________________

 

Signature: _____________

 

 

Employee:

 

Name: ________________

 

Signature: ______________

 

 

--------------------------------------------------------------------------------



 

 